 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA, et al., ex           2:12-CV-1699-KJM-JDP
12    rel. LOYD F. SCHMUCKLEY, JR.,
                                                     STIPULATION AND ORDER
13                               Plaintiffs,         REGARDING DISCOVERY ON RITE AID
                                                     HDQTRS. CORP. AND THRIFTY
14                  v.                               PAYLESS, INC.
15    RITE AID CORPORATION, RITE AID                 ECF No. 408
      HDQTRS. CORP., THRIFTY PAYLESS,
16
      INC.
17
                                Defendant.
18

19    STATE OF CALIFORNIA ex rel. LOYD F.
      SCHMUCKLEY, JR.,
20
                                Plaintiff,
21
                 v.
22    RITE AID CORPORATION, RITE AID
      HDQTRS. CORP., THRIFTY PAYLESS,
23    INC.
24                              Defendant.
25                                             RECITALS

26          WHEREAS, on June 26, 2012, Plaintiff Loyd F. Schmuckley, Jr. (“Relator”) filed under

27   seal a qui tam Complaint against Rite Aid Corporation, which prompted the Government to serve

28   a False Claims Act Civil Investigative Demand (“CID”) on Rite Aid Corporation.
                                                     1
 1          WHEREAS, Rite Aid Corporation subsequently answered the CID interrogatories and

 2   produced documents responsive to the document requests.

 3          WHEREAS, on September 21, 2017, Plaintiff-Intervenor State of California

 4   (“California”) filed a Complaint-in-Intervention against Defendant Rite Aid Corporation.

 5          WHEREAS, on September 28, 2017, Plaintiff Loyd F. Schmuckley, Jr. (“Relator,”

 6   together with California, “Plaintiffs”) filed a First Amended Complaint against Defendant Rite

 7   Aid Corporation.

 8          WHEREAS, Plaintiffs and Rite Aid Corporation agreed to and the Court approved several

 9   protective orders, namely, ECF Nos. 109, 136, and 185.

10          WHEREAS, Plaintiffs served discovery requests upon Rite Aid Corporation and Rite Aid

11   Corporation served original, amended, and supplemental responses thereto, including relevance-

12   and privilege logs.

13          WHEREAS, on June 12, 2020, Plaintiffs filed a Motion to Amend the Pleadings, relevant

14   here, to name additional Defendants Thrifty Payless, Inc. (“Thrifty”), and Rite Aid Hdqtrs. Corp.

15   (“Hdqtrs.,” and together with Thrifty and Rite Aid Corporation, collectively, “Defendants,” and

16   together with Plaintiffs, “the Parties”).

17          WHEREAS, on October 5, 2020, Plaintiffs and Rite Aid Corporation jointly proposed a

18   Stipulated Order re: Defendant’s Production of Electronically Stored Communications, which the

19   Court adopted on October 14, 2020, ECF No. 359.

20          WHEREAS, on April 7, 2021, the Court granted Plaintiffs’ Motion to Amend the
21   Pleadings, ECF No. 400.

22          WHEREAS, on April 28, 2021, Defendants jointly filed the Answer and Affirmative

23   Defenses of Rite Aid Corporation, Hdqtrs., and Thrifty to State of California’s First Amended

24   Complaint-in-Intervention.

25          WHEREAS, on April 28, 2021, Defendants jointly filed the Answer and Affirmative

26   Defenses of Defendants Rite Aid Corporation, Hdqtrs., and Thrifty to Relator’s Second Amended
27   Complaint.

28          WHEREAS, the Parties recognize the need to minimize litigation costs.
                                                  2
 1                                            STIPULATION

 2          THE PARTIES, BY AND THROUGH THEIR RESPECTIVE COUNSEL, THEREFORE

 3   HEREBY STIPULATE AND AGREE TO THE FOLLOWING:

 4          1.     Government’s CID and Plaintiffs’ Discovery Requests. Plaintiffs need not serve

 5   Thrifty and Hdqtrs. with any and all CID and prior discovery requests issued to Rite Aid

 6   Corporation as of today’s date (“prior discovery requests”). All such CID and prior discovery

 7   requests shall be deemed duly served on Thrifty and Hdqtrs.

 8          2.     Defendants’ CID Responses and Prior Discovery Responses. The responses of

 9   Rite Aid Corporation to any and all such CID and prior discovery requests shall be deemed

10   responses by Rite Aid Corporation, Thrifty, and/or Hdqtrs.

11                 a.      Interrogatories and Requests for Admissions. With respect to prior

12          responses and verifications to the CID interrogatories, Plaintiffs’ special interrogatories,

13          and Plaintiffs’ requests for admissions that Rite Aid Corporation has provided or served as

14          of the filing date of this stipulation, Thrifty and Hdqtrs. shall be deemed to have answered

15          the CID interrogatories, Plaintiffs’ special interrogatories, and requests for admissions

16          through Rite Aid Corporation’s prior responses and verifications. Thrifty and Hdqtrs.

17          agree to be bound by all of Rite Aid Corporation’s substantive responses and verifications

18          thereto. Thrifty and Hdqtrs. are not aware of any further information in their possession,

19          custody, or control that would modify Rite Aid Corporation’s prior responses to the CID

20          interrogatories, Plaintiffs’ special interrogatories, and Plaintiffs’ requests for admission.
21                 b.      Document Requests. With respect to prior responses and related

22          productions related to the CID document requests and Plaintiffs’ document requests that

23          Rite Aid Corporation has provided or served as of the filing date of this stipulation,

24          including relevance logs and privilege logs, Thrifty and Hdqtrs. shall be deemed to have

25          answered the CID document requests and Plaintiffs’ document requests with Rite Aid

26          Corporation’s such prior responses, related productions, relevance logs, privilege logs,
27          and certificates of completion. Thrifty and Hdqtrs. agree to be bound by all of Rite Aid

28          Corporation’s prior substantive responses and certifications of completion related thereto
                                                      3
 1           and that all of Rite Aid Corporation’s prior substantive responses, related productions,

 2           relevance logs, privilege logs, and certifications of completion are equally and fully

 3           applicable to each of them. Thrifty and Hdqtrs. are not currently aware of any information

 4           in their possession, custody, or control to modify Rite Aid Corporation’s prior responses

 5           and certifications of completion related to the CID document requests and Plaintiffs’

 6           document requests. Thrifty and Hdqtrs. are not aware of any further documents in their

 7           possession, custody, or control that are potentially responsive to the CID document

 8           requests and Plaintiffs’ document requests.

 9                   c.     Purpose. The Parties recognize that this Stipulation is intended to conserve

10           litigation time and resources by making it unnecessary for Plaintiffs to reissue to Thrifty

11           and Hdqtrs the CID and prior discovery requests served upon Rite Aid Corporation. The

12           Parties agree that this Stipulation, in and of itself, will not be used as substantive evidence

13           supporting vicarious corporate liability (such as “alter ego” liability) or contradicting the

14           “improper defendant” defense. The Parties agree that Rite Aid Corporation’s, and through

15           this Stipulation Thrifty’s and Hdqtrs.’s, substantive responses, or documents produced

16           responsive, to the CID and prior discovery requests, may be used as evidence in this

17           action against any or all of the Defendants.

18           3.      Pending Discovery. With respect to Plaintiffs’ discovery requests for which Rite

19   Aid Corporation has not served any response as of the filing date of this stipulation, Thrifty and

20   Hdqtrs. agree to submit responses thereto jointly with Rite Aid Corporation on the response
21   deadline(s) agreed to by the parties.

22           5.      Protective Orders. Thrifty and Hdqtrs. agree to be bound by all protective orders

23   issued in this case.

24           6.      ESI Production Agreement. Thrifty and Hdqtrs. agree to be bound by the

25   Stipulated Order re: Defendant’s Production of Electronically Stored Communications, ECF No.

26   359, and stipulate that all responsive documents within the scope of ECF No. 359 that are within
27   the possession, custody, or control of Thrifty or Hdqtrs. have been produced by Rite Aid

28   Corporation as of the filing date of this stipulation. Thrifty and Hdqtrs. are not aware of any
                                                         4
 1   further documents in their possession, custody, or control that fall within the scope of ECF No.

 2   359.

 3            7.     Objections. Thrifty and Hdqtrs. join all discovery objections made by Rite Aid

 4   Corporation. The stipulation herein does not waive any such objections.

 5            8.     Unless expressly otherwise stated, this Stipulation does not modify any

 6   requirements under the Federal Rules of Civil Procedure, Federal Rules of Evidence, or Local

 7   Rules.

 8            IT IS SO STIPULATED.

 9
     Dated:        June 4, 2021                ROB BONTA
10                                             Attorney General of the State of California
11
                                               By /s/ Emmanuel R. Salazar
12                                             Emmanuel R. Salazar
                                               Deputy Attorney General
13                                             Attorneys for STATE OF CALIFORNIA
14

15   Dated:        June 4, 2021                WATERS & KRAUS, LLP

16                                             By /s/ Wm. Paul Lawrence, II (as authorized on
                                               6/4/2021)
17                                             Wm. Paul Lawrence, II (Pro hac vice)
                                               Washington D.C. Metro Office
18
                                               37163 Mountville Road
19                                             Middleburg, VA 20117
                                               Telephone: (540) 687-6999
20                                             Fax: (540) 687-5457
                                               E-mail: plawrence@waterskraus.com
21                                             Attorneys for Qui Tam Plaintiff
                                               LOYD F. SCHMUCKLEY, JR.
22

23

24

25

26
27

28
                                                       5
 1   Dated:   June 4, 2021   MORGAN, LEWIS & BOCKIUS LLP
 2                           By /s/ Kevin M. Papay (as authorized on 6/4/2021)
 3                           Kevin M. Papay
                             One Market, Spear Street Tower
 4                           San Francisco, CA 94105-1596
                             Telephone: +1.415.442.1000
 5                           Fax: +1.415.442.1001
                             E-mail: Kevin.Papay@morganlewis.com
 6

 7                           Attorneys for Defendants
                             RITE AID CORPORATION, THRIFTY PAYLESS,
 8                           INC., AND RITE AID HDQTRS. CORP.

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   6
 1                                                 ORDER

 2            For good cause shown, it is hereby ordered that the above stipulation is approved.

 3

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      June 7, 2021
 7                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
